FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAY 15 2019
BILLINGS DIVISION nile US Ostnct Count
Strict of Montana - Billings
UNITED STATES OF AMERICA,
CR 19-11-BLG-SPW
Plaintiff,
vs. ORDER

JAMES KEITH BELLROCK, JR.,

 

Defendant.

 

Before the Court is the Defendant’s motion to dismiss the indictment on
double jeopardy grounds. The Defendant argues his federal prosecution for
assault resulting in substantial bodily injury to a dating partner and assault of a
dating partner by strangulation are barred by double jeopardy because he was
charged and convicted of aggravated assault in Crow Tribal Court based on the
same conduct.

The Defendant acknowledges his argument is foreclosed by United States v.
Wheeler, 435 U.S. 313 (1978), but argues circumstances have changed since
Wheeler was decided. Even if the Court agreed with the Defendant, it is bound
by Supreme Court precedent and has no choice but to follow it. Hart v.
Massanari, 266 F.3d 1155, 1175 (9th Cir. 201 1). The Defendant’s motion to

dismiss (Doc. 19) is denied.
fe
DATED this _/3 day of May, 2019.

fasan UAT Loins

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
